Order entered October 17, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01555-CR
                                     No. 05-13-01556-CR
                                     No. 05-13-01557-CR

                                THOMAS COREA, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
               Trial Court Cause Nos. F12-00737-Y, F13-00406-Y, F13-00407-Y

                                          ORDER
        The Court REINSTATES this appeal.

        On September 26, 2014, we ordered the trial court to make findings to determine whether

there was a subsequent hearing regarding restitution in these cases. We ADOPT the trial court’s

finding that there was not a hearing regarding restitution subsequent to appellant’s guilty plea

and sentencing hearing.

        We ORDER Riann C. Moore to file appellant’s brief within THIRTY (30) DAYS from

the date of this order.

                                                     /s/   ADA BROWN
                                                           JUSTICE